DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 and 12/13/2021 are.
Drawings
The drawings were received on 5/8/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Heintel et al. (US 2008/0204689) discloses an arrangement, comprising: 
a device (Fig. 1, 101, Paragraphs 0036-0069), comprising: 
a base unit (Fig. 3, outer ring 111.2, Fig. 5, 211.2), comprising: 
a plurality of interface units (Fig. 5, 211.7); 
a plurality of separate holding units connected to the base unit (Fig. 3, contact elements 111.3), wherein: 
the device is configured to hold an optical element comprising an optical surface (Fig. 3, lens 107); 
the optical element defines a plane of main extension having a radial direction and a circumferential direction (Fig. 3, lens 107, as shown); 
the interface units are spaced apart from one another in the circumferential direction (Fig. 5, 211.7 as shown); 
the interface units are configured to connect the device to a support structure (Fig. 5, structure 211.1); 
the holding units are spaced apart from one another and distributed along the circumferential direction (Fig. 3, contact elements 111.3, as shown); 
the holding units are configured to hold the optical element with respect to the base unit (Fig. 3, contact elements 111.3 hold the lens 107 with respect to the base unit 111.2);
Henricksen et al. (US 2021/0231903) discloses 
a first membrane element (Fig. 1, bendable glass membrane 102, Paragraph 0173); and 
the first membrane element predominantly extends along the circumferential direction and the radial direction (Fig. 1, bendable glass membrane 102 extends across the optical aperture 111, Paragraph 0173); and
the first side of the first membrane element faces the optical element (Fig. 1, bendable glass membrane 102 faces the deformable lens body 107, Paragraphs 0169 and 0173).
Neither Heintel nor Henricksen specifically disclose “the holding units are supported on a first side of the first membrane element”.
Additionally, Dodoc et al. (US 2006/0187430), Mueller et al. (US 2010/0195076), Mueller et al. (US 2015/0277230), Schaffer et al. (US 9,134,501), Schaffer et al. (US 2009/0147229), Sorg et al. (US 7,471,469), Sorg et al. (US 2006/0158749), Gellrich et al. (US 2008/0192215), Lee et al. (US 8,300,317), Lee et al. (US 2010/0165475), Osorio Oliveros (US 2015/0160569), nor the prior art of record, remedy the deficiencies of.
Regarding Claim 147, Heintel et al. (US 2008/0204689) discloses an arrangement, comprising: 
a device (Fig. 1, 101, Paragraphs 0036-0069), comprising: 
a base unit (Fig. 3, outer ring 111.2, Fig. 5, 211.2), comprising: 
a plurality of interface units (Fig. 5, 211.7); 
a plurality of separate holding units connected to the base unit (Fig. 3, contact elements 111.3), wherein: 
the device is configured to hold an optical element comprising an optical surface (Fig. 3, lens 107); 
the optical element defines a plane of main extension having a radial direction and a circumferential direction (Fig. 3, lens 107, as shown); 
the interface units are spaced apart from one another in the circumferential direction (Fig. 5, 211.7 as shown); 
the interface units are configured to connect the device to a support structure (Fig. 5, structure 211.1); 
the holding units are spaced apart from one another and distributed along the circumferential direction (Fig. 3, contact elements 111.3, as shown); 
the holding units are configured to hold the optical element with respect to the base unit (Fig. 3, contact elements 111.3 hold the lens 107 with respect to the base unit 111.2);
each holding unit comprises a holding interface unit to connect to the optical element (Fig. 3, contact elements 111.3 hold the lens 107 using the contact head 111.5, Fig. 9);
Henricksen et al. (US 2021/0231903) discloses 
a first membrane element (Fig. 1, bendable glass membrane 102, Paragraph 0173); and 
the first side of the first membrane element faces the optical element (Fig. 1, bendable glass membrane 102 faces the deformable lens body 107, Paragraphs 0169 and 0173).
Neither Heintel nor Henricksen specifically disclose “with respect to a respective one of the support interface units, each holding interface unit of each holding unit has a first stiffness in a first direction; at least part of the holding device comprising the first membrane element is configured in so that, for at least one support interface unit and for a group of holding units comprising at least 80% of the holding units, a variation of the first stiffness among the holding units is at most 900% of a smallest first stiffness of the group of holding units; the holding units are supported on a first side of the first membrane element”.
Additionally, Dodoc et al. (US 2006/0187430), Mueller et al. (US 2010/0195076), Mueller et al. (US 2015/0277230), Schaffer et al. (US 9,134,501), Schaffer et al. (US 2009/0147229), Sorg et al. (US 7,471,469), Sorg et al. (US 2006/0158749), Gellrich et al. (US 2008/0192215), Lee et al. (US 8,300,317), Lee et al. (US 2010/0165475), Osorio Oliveros (US 2015/0160569), nor the prior art of record, remedy the deficiencies of.

Claims 1, 11, 17, 18, 22, 24, 32, 50, 66, 69, 72, 75, 77, 79, 98, 99, 104, 107, 108, 116, 117, 121, 126, 130, 132, 135, 136, 138, 140, 144, 147, 289, 296, and 297 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an arrangement comprising “the holding units are supported on a first side of the first membrane element”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 11, 17, 18, 22, 24, 32, 50, 66, 69, 72, 75, 77, 79, 98, 99, 104, 107, 108, 116, 117, 121, 126, 130, 132, 135, 136, 138, 140, 144, 289, 296, and 297 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 147:  The prior art of record does not disclose or suggest an arrangement comprising “with respect to a respective one of the support interface units, each holding interface unit of each holding unit has a first stiffness in a first direction; at least part of the holding device comprising the first membrane element is configured in so that, for at least one support interface unit and for a group of holding units comprising at least 80% of the holding units, a variation of the first stiffness among the holding units is at most 900% of a smallest first stiffness of the group of holding units … the holding units are supported on a first side of the first membrane element”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872